               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN


UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Criminal No. 2019-15
                                 )
JOHN JACKSON                     )
                                 )
               Defendant.        )
                                 )


ATTORNEYS:

Gretchen Shappert, United States Attorney
Everard E. Potter, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Richard Coughlin, Federal Public Defender
Kia Danielle Sears, AFPD
Melanie Lark Turnbull, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
     For John Jackson.



                               ORDER

GÓMEZ, J.

      Before the Court is the application of John Jackson

(“Jackson”) to waive his speedy trial. For the reasons stated

herein, the time to try this case is extended up to and

including February 28, 2020.
United States v. Jackson
Criminal No. 2019-15
Order
Page 2

      While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that extending this period would be in the best interest

of justice for several reasons. First, an extension is necessary

to allow Jackson time to obtain discovery and conduct

investigations in this matter. Second, Jackson made his request

with the advice and consent of counsel. Third, without an

extension, Jackson would be denied reasonable time necessary to

explore plea options and prepare for trial.

      Consistent with these concerns, the United States Court of

Appeals for the Third Circuit has recognized that “whether or

not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’

continuance may in appropriate circumstances be granted.”

United States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); United

States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice

continuance may be justified on grounds that one side needs more

time to prepare for trial [even if the] case [i]s not

‘complex.’”); see also United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) (“[T]he district court did not abuse its

discretion when it delayed the trial to give counsel . . .

opportunity to . . . decid[e] upon and prepar[e] an appropriate

defense.”); United States v. Brooks, 697 F.2d 517, 522 (3d Cir.

1982) (holding there was no abuse of discretion where district
United States v. Jackson
Criminal No. 2019-15
Order
Page 3

court found that     multiple count, multiple defendant “case was

complex and required additional time for adequate

preparation.”).

      The premises considered; it is hereby

      ORDERED that the time beginning from the date of this order

granting an extension through February 28, 2020, shall be

excluded in computing the time within which the trial for

Jackson must be initiated pursuant to 18 U.S.C. § 3161.




                                      S\
                                           Curtis V. Gómez
                                           District Judge
